Newman, Judge:
These eight consolidated protests concern the proper rate of duty on multi-channel analyzers and various parts *102thereof, imported from France in 1963. The merchandise was classified by the then collector of customs under the provision for parts of scientific or laboratory instruments in paragraph 360 of the Tariff Act off 1930, as modified, at the rates of 22%% or 22% ad valorem, depending upon the date of entry. The Government, however, claims alternatively that should the court find that the multi-channel analyzers were not “parts,” but rather, were complete analyzers, then the proper classification should still be under paragraph 360, swpra, and thus the merchandise is dutiable at the rates of duty assessed, under the provision for scientific and laboratory instruments, rather than for “parts” of such instruments.
Plaintiffs claim that all of the merchandise is properly dutiable under the provision in paragraph 353, as modified, for articles having as an essential feature an electrical element or device, or parts thereof, at the rate of either 12%% or 11%% ad valorem, depending upon the date of entry.
. For the reasons discussed, the protests are overruled.
Statutes INVOLVED
The pertinent provisions of the Tariff Act of 1930, as modified by T.D. 55615 and T.D. 55816 are as follows:
Assessed
Paragraph Description of Products Kates of Duty
360 Scientific and laboratory instruments, apparatus, utensils, and appliances (including surveying and mathematical instruments), and parts thereof, wholly or in chief value of metal, and not plated with gold, silver, or platinum, finished or unfinished, not specially provided for:
sj? íjí íjí íj*
Other (except * * *)_22%% ad val. (22% on or after 7/1/63)
Claimed
353 Articles having as an essential feature an electrical element or device, such as electric motors, fans, locomotives, portable tools, furnaces, heaters, ovens, ranges, washing machines, refrigerators, and signs, all the foregoing and parts thereof, finished or unfinished, wholly or in chief value of metal, and not specially provided for:
* * * * * *
*103Other (except * * *)-1214% ad val. (1114% on or after 7/1/63)
The record consists of: a photograph (plaintiffs’ exhibit 1) depicting an SA-40 multi-channel analyzer and certain instruments used therewith; an advertising brochure of plaintiffs (defendant’s exhibit A) ; and the testimony of Robert Mook, employed by the importer as Product Manager of the kind of instrument under consideration.
- SA-40 Multi-Channel Analyzer-
The imported SA-40 multi-channel analyzer is a self-contained unit, weighing about 600 pounds. It contains ferrite memory cores in which information is stored, transistors, resistors, capacitors, and other essential electronic components mounted on printed circuit cards; and further, the SA-40 contains its own power supply. The SA-40 accepts input pulses from an external force and sorts them according to “amplitude,” viz., the size (in voltage) of an incoming electrical pulse. In sorting these pulses the SA-40 stores them according to size in channels in its memory core. A “channel” is the address number in the instrument’s memory. The instrument can display this information on a cathode ray tube, or print the information on a teletype machine or some digital device.
The electrical pulse received by the instrument may come from a number of different sources, including nuclear detectors, Coulter counters,1 vibration transducers, photomultiplier tubes, and any other transducing device that would change a physical denominator to an electrical impulse. The SA-40 will not perform work without an electrical input from some source which will give it a varying amplitude pulse. The SA-40 can be used in laboratories and for scientific study. However, it cannot be used for mathematical purposes, and can only sort data according to size, keep track of this information, and display it on a read-out or printer.
- External Parts of SA-40 -
The articles described on the invoices as: RG 23 computer, probes, printers, output drives, data display units, and input mixing and routing accessory, serve to perform their functions external to the SA-40. Probes are used in the nuclear industry for detecting gamma radiation, and provide an output electrical pulse which is proportional *104to the energy of the gamma rays detected. A printer is a digital mechanical device which prints numbers on paper. Display units are electronic devices containing a cathode ray tube or an oscilliscope used to display the information in the SA-40’s memory. The routing unit allows up to four probes to feed information into the SA-40. Each of the foregoing external parts contains electrical elements without which they could not operate.
- Internal Parts of SA-40 -
The parts which are used on the inside of the SA-40 unit include: V-20 unit, cathode ray tubes, printed circuit 'boards, sub-assemblies, and linear amplifier. All of the foregoing parts, except the V-20 unit, are essential to the operation of the SA-40. The V-20 applies high voltage to an input device such as a probe or to a photomultiplier tube.
-UM-96 and CA-12 Units-
The units described on the invoices as UM-96 and CA-12, when used together, perform the same work and operate in essentially the same way as the SA-40. However, the SA-40 has a built-in timer, which •the other two units lack. In order to finish the analysis, the two units require a timing accessory.
1.
Plaintiffs’ position is that merchandise “cannot be classified in a provision for ‘parts’ unless the parts under consideration are dedicated to use with the instrument described in the language preceding the so-called parts provision. The electrical sorter (and consequently all of the parts making up an electrical sorter) are not so dedicated, and should therefore be classifiable in Paragraph 353, as claimed.” In essence, plaintiffs’ contention is predicated upon the holding of our appellate court in United States v. Ford Motor Company, 51 CCPA 22, C.A.D. 831 (1963).
We agree that the imported articles must be dedicated to use with scientific or laboratory instruments to be “parts” thereof. See also J. J. Boll et al. v. United States, 55 CCPA 86, C.A.D. 937 (1968). Consequently, we shall consider whether plaintiffs have successfully negated the Government’s classification.
2.
From the Government’s classification it is presumed that the articles, of which the present importations were parts, are scientific or laboratory instruments. Although there is nothing in the classification itself *105that discloses which, specific scientific or laboratory instrument the importation were parts, the record contains the following colloquy (R. 45-46) :
Mu. Lidstrom : I would be glad to concede that all the parts described on these entries are specially designed for the SA-40 * * *.
Mr. SosNOv: I will accept that concession, and not ask any further questions.
% % * * * ❖ ❖
Judge Maletz : What is .the stipulation, now ?
Mr. Lidstrom : * * * I am willing to concede that all of the parts described on the invoices, with the exception of the SA-40, and of course the UM-96 and [CA-] 12, which we said was a complete unit, all of the other merchandise is specially designed •to go into the SA-40.
Mr. SosNOv: So stipulated.
Since it is presumed from the classification that the articles of which the importations were parts are scientific or laboratory instruments, and since it appears from the stipulation of the parties that the importations (exclusive of the SA-40, UM-96 and CA-12) were dedicated to use with the SA-40,2 it follows that plaintiffs had the burden of showing that the SA-40 was not a scientific or laboratory instrument.
A scientific instrument is one used in pure, as distinguished from applied, science. W. L. Conover v. United States, 17 CCPA 824, T.D. 43743 (1929); J. E. Bernard & Co., Inc. v. United States, 52 Cust. Ct. 20, C.D. 2428 (1964). A laboratory instrument is one used for laboratory purposes, viz., experiment or study. J. J. Boll, supra; R. J. Saunders & Co., Inc. v. United States, 45 CCPA 87, C.A.D. 678 (1958). The record fails to establish that the SA-40 is neither a scientific nor a laboratory instrument within the purview of paragraph 360. Therefore, we have concluded that the SA-40, and its parts are classifiable under paragraph 360 of the Tariff Act of 1930, as modified, as scientific or laboratory instruments and parts thereof.
The remaining merchandise, the UM-96 and CA-12, are two pieces which when used together perform the same functions as the SA-40, and according to the stipulation of the parties they form a “complete unit.” From the Government’s classification the presumption flows that the UM-96 and CA-12 are parts of scientific or laboratory instruments. The record fails to overcome such presumption.
*106In accordance with, the views expressed herein, the protests are overruled, and judgment will be entered accordingly.

 The Coulter counter Is depicted in exhibit 1 as being used with an SA-40. A Coulter counter is a device which gives off an electrical signal proportional to the size of particles suspended in a fluid passing through an opening. It is used to count blood cells, dirt particles, germs, and anything suspended in a liquid; it counts them by number giving an indication of their size.


 Plaintiffs’ brief concedes that "[t]hose components used inside the SA-40 have no other use than in the SA-40, and are therefore dedicated to such article.” However, respecting the articles used outside of the SA-40 (except the display unit), plaintiffs argue that “they are not dedicated to any article or instruments and not dedicated to a single use.” Such contention appears to be contrary to the facts stipulated at the trial.